DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Election/Restrictions
Applicant’s election without traverse of invention Group II, claims 10-14, in the reply filed on 02/23/2021 is acknowledged.

Claims 1-9 and 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2021.

                                          Response to Amendment
Claims 21-35 have been newly added; claims 1-9 and 15-20 have been withdrawn from considerations; and claims 1-35 are currently pending.

                                   Information Disclosure Statement
	The information disclosure statement filed on 11/23/2021 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                                     Quayle
This application is in condition for allowance except for the following formal matters: 

This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


                                     Allowable Subject Matter

Claims 10, 21 and 33 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:

In regards to claims 10, 21 and 33, Hwang et al. (US 2019/0345606 A1) discloses a multi-functional shutter disk including a gas discharge section. 
However, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in 

 
Claims 11-14, 22-32, and 34-35 are also allowed as being dependent of the allowed independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893